PER CURIAM.
This is a motion for an appeal from a judgment entered on a jury verdict awarding appellee $1,000 as double indemnity under a life insurance policy. Admittedly the deceased met with an accident causing traumatic injury.
We are of the opinion that the circumstances of this case, and particularly the fact that death occurred within a few hours after the accident, presented a jury question as to whether or not the accident was the cause of death within the meaning of the insurance policy, even though the deceased suffered from arteriosclerosis. We find no merit in appellant’s contention with respect to the lack of proof of accidental death furnished the company, nor do we find prejudicial error in the instructions.
The motion for an appeal is denied, and the judgment stands affirmed.